         Case 1:20-cv-03692-LLS      Document 7 Filed 06/11/20 Page 1 of 7
DORIGI NAL                                                     '- USDCSDNY
                                                               OOCI'\fF~T
                                                               ELECl HO\ICALLY FlLED
    UNITED STATES DISTRICT COURT
                                                               DOC#:
    SOUTHERN DISTRICT OF NEW YORK                              DAIEF-IL_E_D_:_t_/~[ -/ /-2~6-
    - - - - - - - - - - - - - - - - - - - - -x
    STRIKE 3 HOLDINGS , LLC ,
                                                                                      ------
                                                                           -..------....,...

                            Plaintiff,                      20 Civ . 3692     (LLS)

                 - against -                                    ORDER

    JOHN DOE subscriber assigned IP address
    74 . 64 .1 72 . 49 ,

                            Defendant.
    - - - - - - - - - - - - - - - - - - - - -x

          Plaintiff Strike 3 Holdings , LLC ("Strike 3 " ) seeks leave

    to serve a third - party subpoena prior to the Rule 26(f)

    conference pursuant to Fed. R . Civ . P . 26 (d) (1) . Specifically ,

    Strike 3 seeks to serve a subpoena on Spectrum , an internet

     service provider (" ISP " ) , in order to ascertain the identity of

     the John Doe defendant in this case.

          Strike 3 has made out a prima facie claim of copyright

     infringement "sufficient for purposes of this motion and appears

     to have no other way of obtaining the identities of the alleged

     infringers ." Digital Sin , Inc . v . Does 1-176, 279 F . R . D. 239 ,

     241 (S . D. N. Y. 2012) . That is sufficient to satisfy Rule

     26(d) (l) ' s "flexible standard of reasonableness and good cause ."

     Malibu Media , LLC v . Doe , No . 14 Civ . 8936 (VSB) , slip op . at 2

     (S . D.N.Y . Dec. 15 , 2014)   (quot ing Digital Sin , Inc ., 279 F . R. D.

     at 241) .

          There is good cause to issue a protective order in
        Case 1:20-cv-03692-LLS Document 7 Filed 06/11/20 Page 2 of 7



connection with this subpoena in light of the risk of false

pos i tive identifications that could result in " annoyance ,

embarrassment , oppression , or undue burden or expense ." Fed . R .

Civ . P . 26(c).

     ACCORDINGLY , IT IS HEREBY ORDERED that Strike 3 may serve a

Rule 45 subpoena on Spectrum , the ISP identified in its motion ,

to obtain John Doe ' s true name and current and permanent

address . Strike 3 shall not subpoena John Doe ' s email addresses

or telephone numbers . The subpoena shall have a copy of this

order attached , along with the attached "Notice to Defendant ."

      IT IS FURTHER ORDERED that Spectrum will have 30 days from

the date of service of the Rule 45 subpoena upon it to serve

John Doe with a copy of the subpoena , a copy of this order , and

a copy of the "Notice to Defendant ." The order should be

attached to the "Notice to Defendan t " so that the " Notice to

Defendant " is the first page of the materials enclosed with the

subpoena . Spectrum may serve John Doe using any reasonable

means , including written notice sent to his or her last known

address , transmitted either by first - class mail or via overnight

service .

      IT IS FURTHER ORDERED that John Doe shall have 30 days from

the date of service of the Rule 45 subpoena and this order upon

her or him to file any motions with this court to quash or

modify the subpoena , as well as any request to litigate the case

                                   -   2 -
       Case 1:20-cv-03692-LLS Document 7 Filed 06/11/20 Page 3 of 7



anonymously . Spectrum shall not turn over John Doe ' s information

to Strike 3 before the expiration of this 30-day period .

Additionally , if John Doe or Spectrum files a motion to quash or

modify the subpoena , Spectrum shall not turn over any

information to Strike 3 until the court issues an order

instructing Spectrum to do so.

     IT IS FURTHER ORDERED that , if that 30-day period lapses

without John Doe or Spectrum contesting the subpoena , Spectrum

shall have 10 days to produce to Strike 3 the information

responsive to the subpoena.

     IT IS FURTHER ORDERED that Spectrum shall preserve any

subpoenaed information pending the resolution of any timely

filed motion to quash or modify .

     IT IS FURTHER ORDERED that Spectrum shall confer with

Strike 3 and shall not assess any charge in advance of providing

the information requested in the subpoena . Should Spectrum elect

to charge for the costs of production , it shall provide a

billing summary and cost report to Strike 3 .




                                   -   3 -
          Case 1:20-cv-03692-LLS Document 7 Filed 06/11/20 Page 4 of 7



      IT IS FURTHER ORDERED that any information ultimately

disclosed to Strike 3 in response to a Rule 45 subpoena shall be

used by Strike 3 solely for the purpose of protecting its rights

as set forth in its complaint .

      So ordered.


Dated :    New York , New York
           June 11 , 2020


                                                   Louis L . Stanton
                                                       U. S . D. J .




                                     - 4 -
      Case 1:20-cv-03692-LLS Document 7 Filed 06/11/20 Page 5 of 7




                         Notice to Defendant

1.   You are the defendant in Strike 3 Holdings , LLC v . John
     Doe , 20 Civ . 3692 (LLS) , a case now pending before the
     Honorable Louis L . Stanton , United States District Judge
     for the Southern District of New York .

2.   The plaintiff in this case , Strike 3 Holdings , LLC, claims
     that you have illegally downloaded and distributed certain
     movies on your computer .

3.   Attached is Judge Stanton ' s Order , which sets forth certain
     deadlines and procedures related to this case.

4.   Strike 3 Holdings , LLC does not know your actual name or
     address , but it does know the Internet Protocol address
     ("IP address " ) of the computer associated with the alleged
     downloading and distributing . It has filed a subpoena
     seeking your name and address from your Internet Service
     Provider ("ISP " ) , Spectrum .

5.   You may hire a lawyer to represent you or you may proceed
     prose (that is you may represent yourself without the
     assistance of a lawyer) . If you choose to proceed prose ,
     all communications with the court must be through the Pro
     Se Office of the United States District Court for the
     Southern District of New York . The Pro Se Office is located
     in Room 200 of the United States Courthouse, 500 Pearl
     Street , New York , N. Y. 10007 and may be reached at (212)
     805-0175 . It can give you forms and procedural assistance .
     Information about proceeding prose is available on its
     website at www . nysd.uscourts . gov/courtrules_prose.php

6.   If you believe there is a basis for the ISP to withhold the
     information about your identity , you may act by filing with
     the court a motion to quash or modify the subpoena . This
     must be done within 30 days of the date that you receive
     this notice from your ISP . Identify yourself in your motion
     by the case number - -20 Civ . 3692 (LLS) -- and your IP
     address , not your true name .
        Case 1:20-cv-03692-LLS Document 7 Filed 06/11/20 Page 6 of 7



7.     If you choose to proceed prose , your motion to quash or
       modify the subpoena must be mailed or submitted in person
       to the Pro Se Office , as described in paragraph 5 . Copies
       must also be sent to the ISP to inform it of your court
       action so the ISP will not disclose anything to Strike 3
       Holdings , LLC until the court has ruled .

8.     Even if you do not file a motion to quash or modify the
       subpoena , you may still ask to proceed anonymously at this
       time . This means that the court and Strike 3 Holdings , LLC
       will know your identity and contact information , but your
       identity will not be made public unless and until the court
       determines that is should be disclosed .

9.     If you want to proceed anonymously without filing a motion
       to quash or modify the subpoena , you (or , if represented ,
       your lawyer) should submit a letter stating that you wish
       to proceed anonymously in your case . If you choose to
       proceed prose , your letter must be mailed or submitted in
       person to the Pro Se Office , as described in paragraph 5 .
       This must be done within 30 days of the date that you
       receive this notice from your ISP. Identify yourself in
       your letter by the case number- - 20 Civ . 3692 (LLS)-and your
       IP address , not your true name . If you submit this letter ,
       then your identity and contact information will not be
       revealed to the public unless and until the court directs
       otherwise .

10 .   If you are representing yourself and move to quash or
       modify the subpoena or ask to proceed anonymously , you must
       complete the attached " Confidential John/Jane Doe Contact
       Information " form and submit it to the Pro Se Office along
       with your letter . The court must have this information so
       that it may communicate with you regarding the case . The
       form will not be revealed to St rike 3 Holdings , LLC or the
       public .




                                   -   2 -
           Case 1:20-cv-03692-LLS Document 7 Filed 06/11/20 Page 7 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                                   CONFIDENTIAL
                                                                   JOHN/JANE DOE#
                                                                   CONTACT INFORMATION
                          Plaintiff,
                                                                   (FILED AS COURT-VIEW ONLY)
        -against-
                                                                       Civ. - - L__) L__)

                          Defendant.                               member case, if appropriate

---------------------------------------------------------------X       Civ. - - L__) L__)

My name is: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

I am John/Jane Doe Defendant#                  in this case.

My IP address is: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

I can be reached by mail at: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



I can be reached by telephone at: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



         I understand that, unless otherwise ordered by the Court, this information will remain

confidential and only Court personnel will have access to it.




Dated: - - - - - - - - -                    Printed Name: - - - - - - - - - - - - - - -

                                            Signed Name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
